Title: To Thomas Jefferson from William Short, 26 March 1789
From: Short, William
To: Jefferson, Thomas



Dear Sir
Nice March. 26. 1789.

I have not written to you since I left Rome because I have been since that almost constantly in movement. I had the pleasure of recieving at Florence your letter directed to me there. The commission it contained for Genoa, I executed when at that place. My stay there was so short as not to allow me more than time enough to consult two workmen in marble, but as these two own most of the shops in Genoa I think you will be satisfied. Capellano is the cheapest, as you will see by their papers. My route from Florence was by Pisa, Leghorn, Pian, Lucca, Lerici, and the mountains on mules to Genoa. At Lucca I delivered the letter you sent, or rather left it at a very considerable house where the representative of the person to whom it was addressed, lived. The person himself is dead. I have with me an answer to the letter which was sent to the tavern where I lodged. At Genoa a number of circumstances combined to make us quit it the second day at night and what you  will think still more extraordinary to quit it by water. After being 36 hours out we were landed at Monaco yesterday morning. We found a little ass to bring ourselves alternately riding to this place and were forced to leave our baggage which did not arrive till about two hours ago. We set out to-morrow morning for Marseilles, not having a carriage of our own, or being able to hire one here to go post in, we pursue our accustomed method of going by a Voiturier as far as Marseilles. He promises we shall be there the 4th day stopping to see Toulon. I fear as the M[arqu]is de la fayette was not in Paris when I wrote to him, I shall not find a letter there and in that case it will be difficult they say to see the arsenal &c.
I hope I shall have the pleasure of hearing from you at Marseilles as I mentioned in a former letter my address there. My stay there will be four or five days. It is uncertain whether I shall not there lose my compagnon du voyage: he thinks of giving up the canal of Languedoc and going immediately to Madrid by the way of Perpignan &c. I am endeavouring to dissuade him from it. My route will be by Bordeaux to Paris. I beg you to write to me there to the care of Feger Gramont & Cie. Banquiers à Bordeaux.
We are much in hopes of hearing some late American news at Marseilles and that among many other reasons makes us anxious to be there. The Speaker Matthews about whom you make the quaere is of Norfolk. He is a fat well looking man who was an officer in the State service. He began to talk in the assembly before I left the State.—I began this letter merely to let you know where we were, and I end it in begging you to be so good as to accept the assurances of most unalterable attachment from Your friend & servant,

W: Short


P.S. We passed by Nervi without knowing it as the post was from Recco to Genoa. We missed of course seeing the gardens of Ct. Durazzo. We were told however in Genoa that at this season it was no loss.

